Citation Nr: 1307841	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  08-04 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to August 1972.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a January 1973 Regional Office (RO) in Cleveland, Ohio rating decision, which denied service connection for a left knee condition and a left ankle condition.  The Veteran disagreed with this decision and a statement of the case (SOC) was issued in September 1973.  In November 1973, the Veteran submitted a VA Form 1-9.

On review, the Veteran perfected a timely appeal of the listed issues in 1973.  See 38 C.F.R. § 19.112 (1973) (currently 38 C.F.R. § 20.200 (2011)).  The case, however, was not certified to the Board at that time and no further action was taken until June 2007 when the Veteran submitted another claim for service connection for left knee and ankle injuries.

In April 2008, a videoconference hearing was held before the undersigned Veterans Law Judge.

The Veteran's claims were remanded by the Board in November 2008 and September 2010 for additional development.  In October 2011 the Board issued a decision denying service connection for both a left knee disability and a left ankle disability.  However, the U.S. Court of Appeals for Veterans Claims (Court), in a June 2012 decision implementing a June 2012 Joint Motion for Remand, vacated that portion of the October 2011 decision which denied the veteran's claim of entitlement to service connection for a left knee disability, and returned it to the Board for further development.  As such, the remaining issue in appellate status is service connection for a left knee disability.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In an October 2011 decision, the Board denied the Veteran's claim of entitlement to service connection for a left knee disability.  The Veteran's claim was denied at that time in part based on the results of a January 2009 VA examination report and a January 2011 addendum report from the same physician, who stated that it was less likely as not that any current pain condition of the left knee with onset in 2008 could be attributed to the Veteran's description of his left ankle sprain in service.

However, a June 2012 Joint Motion for Remand (JMR), implemented in a June 2012 Court order, found that January 2009 examination report and January 2011 addendum report insufficient.  Specifically, the JMR found that the Board erred by accepting the opinions of the examiner in the examination and addendum reports as adequate because it was not felt that the examiner clearly identified precisely what facts could not be determined.  The examiner stated that a credible opinion could not be provided without medical records of the in service injury, but did not explain what information in those records was necessary in order to render an opinion as to the likelihood that the Veteran's current left knee disability was related to his in service injury as he described it.  The JMR therefore argued that a remand was necessary in order for the Board to obtain clarification of the VA examiner's opinion on that point.  Further, the JMR argued that the VA examiner's opinion was insufficient because her statement that the Veteran did not mention his left knee problem until 2008 was not supported by the evidence of record.  The JMR specifically noted 13 documents in which the Veteran was reported to have left knee symptomatology, in the period from his separation from service until 2008.  In light of these deficiencies, the JMR suggested that the Board request a new medical opinion to include discussion of the above noted issues.  As such, the Board finds it must REMAND this claim in order to satisfy the directives of the Court.

Accordingly, the case is REMANDED for the following action: 

1.  Request any and all of the Veteran's available relevant clinical records from 2008 to the present. 

2.  After all requested records have been obtained, to the extent possible, obtain an addendum from the same examiner who evaluated the Veteran in January 2009 and provided an addendum opinion in January 2011 for his claimed left knee condition.  The examiner should be asked to once again render an opinion as to whether it is at least as likely as not that the Veteran's current left knee disability was caused or aggravated by his active duty service.  In rendering any opinions, the examiner should be instructed to presume the Veteran's reports of in-service injuries to his left ankle or left knee to be credible.   The examiner should be told that the Court found the prior opinion inadequate because, while the examiner stated that a credible opinion could not be provided without medical records of the in service injury, the examiner did not explain what information in those records was necessary in order to render an opinion as to the likelihood that the Veteran's current left knee disability was related to his in service injury as he described it.  The examiner should also please explain the prior statement that there was no evidence of any left knee condition between service and 2008, when the JMR noted many documents, dated as early as 1972, showing complaints of left knee pain.

It would be helpful if the examiner would once again use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.  If the examiner still cannot provide an opinion without resorting to speculation, this should once again be explained in the report. 

If that examiner is no longer available, another examination should be conducted, and an opinion obtained from the new examiner. 

3.  Then, readjudicate the claim.  In the event that the claim is not resolved to the satisfaction of the Veteran, he should be provided a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


